It is sometimes the case that, in dealing with a given legal problem, the members of a particular court may all agree upon certain fundamental principles, and yet, having arrived at a point of divergence, their reasoning may lead them to wholly different conclusions.
In the majority opinion are stated many general principles with which I am in accord, but I can not follow its reasoning to the point of its destination and result.
If I correctly interpret the majority opinion, it recognizes that, while the fourteenth amendment departed from the previous rigid constitutional requirement that all property, generally, in the state should be assessed and taxed at a uniform and equal rate, yet by its terms the constitution as thus amended still requires and specifically demands that "all taxes shall *Page 76 be uniform upon the same class of property within theterritorial limits of the authority levying the tax." That is the premise from which I start and, based upon which, my reasoning leads me to a contrary conclusion.
The majority opinion also points out that, by the fourteenth amendment, all real estate shall constitute one class, with the proviso that mines, mineral resources and lands devoted to reforestation are made a distinct sub-class for special treatment. With that, I also agree. The opinion then says that the reforestation act is a highly remedial one, having for its purpose the conservation of a basic resource of the state. That, likewise, may be taken as true. The opinion then reminds us that constitutions are not written in technical language, and that simplicity and brevity have always been sought in drafting them; further, that it is a cardinal rule of construction that the language of a constitution is to be taken in its general and ordinary sense. There can be no dispute as to the rule just stated, nor should there be any exception in the endeavor to draft constitutions in plain and simple language, devoid of technicalities.
The majority opinion then says that the reforestation act is a contemporaneous construction of the constitutional amendment, because the act was passed by the 1931 legislature, composed largely of members who had served in the 1929 legislature, which prepared the amendment and submitted it to the people. While I might pass this statement as in nowise determinative of the question here, or at least as not affecting my conclusion, I do not wish to let the statement stand unchallenged. It is not the legislative function to interpret the constitution, and certainly the legislature can not, by passing a statute, thereby declare or determine that it is constitutional; nor can it say that the constitution *Page 77 
is to be interpreted according to what the legislature meant in a particular legislative act. The legislature may express its own intent; but whether its act embodying that intent meets the requirement of the constitution, is wholly a judicial question and rests with the courts only.
The constitution is not so elastic or so anaemic that it must bend or bow to the will or direction of the legislature. The constitution is the fundamental law of the land, absolute, permanent and unalterable, except by the authority from which it emanates. It has a stability intended to protect the people against fluctuations of popular opinion or of legislative action.
With these preliminary observations, I approach the question under consideration, remembering at all times that the basic requirement of the constitution with reference to taxation is that all taxes shall be uniform upon the same class of property.
The particular language of the amendment with which we are here concerned reads as follows:
"Provided, That the legislature may tax mines and mineral resources and lands devoted to reforestation by either a yield tax or an ad valorem tax at such rate as it may fix, or by both."
The question to be decided here may be gathered from the respective contentions of the parties. It is the contention of appellant that, under the fourteenth amendment, the legislature may now exercise the entire power of taxation of "mines, mineral resources and lands devoted to reforestation" to the exclusion of such power of taxation by any other taxing agency; that the power to tax includes the power to fix the value of the property to be taxed; and that the valuation may be fixed at such rate as the legislature may prescribe. On the other hand, the respondent contends that, under the provisions of the amendment, the legislature *Page 78 
may fix the rate of levy, but may not fix the valuation of the property.
Now, it is apparent from the language of the proviso that, by the constitutional amendment, the legislature was given the right to tax reforestation lands either upon an alternative basis or upon a dual basis. It could confine itself either to a yield tax to or to an ad valorem tax; or else it could adopt both methods. In either, or any, event, also, it could prescribe the rate of taxation. But the legislature, by the statute under consideration, assumes to do more. Having decided to proceed upon a dual basis of taxation with reference to lands devoted to reforestation, it assumes by the act in question to fix, arbitrarily, the rate, or ratio, of valuation, for the purpose of assessment. It assumes to say that a flat amount of tax shall be levied upon all such lands, without respect to their valuation and without respect to its uniformity and equality within the class.
The legislature well knew what was meant by an ad valorem
tax, and it hardly seems necessary to define the term. It is a matter of common knowledge that an ad valorem tax is a tax upon the value of the article or thing subject to taxation, and that a specific tax is one which imposes a specific sum by the head or number, or by some standard of weight or measurement, and which requires no process of assessment beyond a listing and classification of the subject to be taxed. 1 Cooley on Taxation (4th Ed.), § 52, p. 143. It will not be contended for a moment, I think, that the term "ad valorem tax," as used in the constitutional amendment, includes a specific tax. The very terms are inconsistent and exclusive of each other. But the legislature has assumed, by the present act, to impose a specific tax, acre for acre, regardless of their relative values. *Page 79 
Manifestly, all reforestation lands west of the Cascade mountains can not be of the same or equal value; the same is true of all such lands east of the Cascades. Location, topography, accessibility, adaptability, the species of timber and the extent of advancement of reforestation, all play an important part in determining the values of the lands. One tract may lie close to transportation; another may be wholly isolated. One may have been logged off many years ago and the process of reforestation may have progressed far toward another harvest; another may have been recently logged off and without any present growth whatever. These differentiating elements regulate, constitute and reflect themselves in corresponding differences in value. The legislature, however, has arbitrarily fixed all lands west of the Cascades at one value and all lands east of the Cascades at another value, irrespective of their true values within the specific class, and without regard to the comparative values between the classes.
Where taxes are levied upon a valuation, or ad valorem, basis, an assessment is indispensable. It is the first step in taxation, and the foundation of all that which follows it. It is a sine qua non, without which a tax levy has no support and becomes a nullity. 3 Cooley on Taxation (4th Ed.), § 1045, p. 2116. The legislative fiat, however, prescribes by its own arbitrary announcement what the assessed valuations shall thereafter be, regardless of what any process of assessment would show.
The majority opinion devotes some space to a discussion of the word "rate" as used in the constitutional amendment, and regards it as the "key" word to its proper interpretation.
It is undoubtedly true that the word "rate" has a various usage according to subject matter, and that, *Page 80 
in the lexicon pertaining to taxation, it has an equivocal meaning. It may refer to percentage of taxation, or it may refer to a rate of valuation. But the solution of the question before us does not depend altogether upon the precise meaning of the particular word, but also, and more particularly, upon the connection that it sustains to the language preceding it. It must be apparent, from the choice and arrangement of the language of the entire proviso of the amendment, that the word "rate" refers both to "yield tax" and to "ad valorem tax." If it does not refer to "yield tax," then the legislature has been given no direction whatever by which it shall proceed under that form of taxation. There could be no reason or sense in providing that the legislature should fix the rate under an ad valorem tax but not under a yield tax. Nor did the legislature give it that interpretation, for in § 10 of the very statute under consideration, it fixed a rate of twelve and one-half per cent of the market value of the forest crop, based on the full current stumpage rates; thus indicating its understanding that it was required to fix the rate or percentage of tax under either, or both, methods of taxation.
Furthermore, however variable the word "rate" may be when applied to different subjects, it must be conceded that it should have a constant meaning when used with respect to a single subject and within the limits of a single sentence. It can not mean a percentage of taxation when referring to yield tax, and a percentage of valuation when referring to an ad valorem
tax. It would be absurd to hold that the legislature could arbitrarily say that the yield from all forest lands should be considered the same. Is it any more logical to say that the legislature may arbitrarily fix the value of all forest lands at the same figure?
But even if the word "rate" be limited to the phrase *Page 81 
"ad valorem tax" immediately preceding it, as the majority opinion construes it, then the legislature is commanded by the constitutional amendment to proceed upon an ad valorem basis, which means upon the basis of the value of the property. The majority opinion is perforce driven to interpret the amendment as meaning that the legislature is to proceed upon an ad valorem
basis, but that, in doing so, it may fix the value of the property at any figure that it sees fit. The difficulty with, and the impossibility of, such a conclusion is (1) that the result is not an ad valorem tax at all; (2) that the legislature has not fixed or applied any rate whatever to values, but has imposed a fictitious and invariable value upon all lands of the same class; and (3) that the legislature has assumed the power of assessment, whereas the constitution merely permits it to fix the rate of taxation.
The vice of the whole thing is best illustrated in just what the legislature has done in this instance. It has said that all forest lands west of the Cascade mountains are of equal value, and that all such lands east of the Cascades are, likewise, of equal value. In other words, the legislature has not consideredrate at all. It has taxed the lands specifically by the acre, and has taken no account either of their actual value or of any rate of percentage of their value.
In conclusion, it may be said that the constitution does not prevent the accomplishment of the purpose of the act as set forth in § 1 thereof. On the contrary, it specifically points the way. All that the legislature had to do, in order to accomplish its purpose, was to fix a rate of levy on reforestation lands sufficiently low to encourage the industry, at the same time leaving the field open for a proper assessment in order to determine the comparative values of the lands. In this way, the purpose of the act would have been effected, *Page 82 
and at the same time the basic requirement of the constitution as to uniformity and equality would have been preserved.
In my opinion, § 7 of the act is wholly unconstitutional. I therefore dissent.
MITCHELL and MILLARD, JJ., concur with STEINERT, J.